DUGGAN, J.,
concurring specially. Because neither Burns nor the Town expressly argued in their briefs or in the notice of appeal that the trial court should have applied either a takings analysis or a heightened level of review, I concur in the result reached by the majority. However, I write separately to offer some observations about applying the rational basis test under the facts of this case and to suggest an alternative approach.
I
Our jurisprudence involving the relationship between the State Constitution and nonconforming uses derives primarily from Part I, Articles 2 and 12 of the State Constitution. See N.H. CONST. pt. I, arts. 2, 12; see also Town of Salem v. Wickson, 146 N.H. 328, 330-31 (2001). These two provisions provide all persons the right to acquire, possess and protect property. See Wickson, 146 N.H. at 330. “The right to maintain nonconforming uses is meant to protect property owners from a retrospective application of zoning ordinances ...” that would otherwise effectuate a taking by depriving property owners of the continuing use of their land. Id.
In past cases analyzing nonconforming uses under Articles 2 and 12, we have used broad language that carries constitutional implications. We have implied — if not held — that property owners have fundamental constitutional rights in vested nonconforming uses. Two examples are illustrative.
*781First, in Grondin v. Town of Hinsdale, 122 N.H. 882, 885-86 (1982), we were confronted with two provisions of a town ordinance that regulated the operation of mobile homes in Hinsdale. The first provision provided that all preexisting mobile homes would be grandfathered and could continue to operate in substantially the same manner as they did on the date of adoption of the ordinance. Id. at 884-85. The second provision required mobile home owners to obtain a special permit for their mobile homes and imposed a limit of 350 on the number of permits that would be issued. Id. at 885. The plaintiffs in Grondin owned a parcel of property that contained 156 sites for mobile homes, all of which had been constructed prior to the enactment of the ordinance provisions at issue. Id. at 884. The plaintiffs argued that the 350-permit ceiling, which had been reached before the plaintiffs could obtain permits for all of their mobile home sites, failed to take into account the plaintiffs’ vested property right in the 156-mobile home park sites which had become valid, nonconforming uses under the first provision of the ordinance (described above). Id. at 885.
We agreed with the plaintiffs and held that
[t]he fundamental and inalienable property right that vests in a property owner has as its foundation this State’s Constitution. Part I, article 2 of the New Hampshire Constitution guarantees all persons the right to acquire, possess, and protect property. This guarantee has been deemed so specific as to necessarily limit all subsequent grants of power to deal adversely with it. Similarly, every person has the right to have his enjoyment of property protected. N.H. Const, part I, art. 12. These two constitutional provisions are limitations upon the so-called police power of the State and subdivisions thereof, and nullify arbitrary legislation passed under the guise of that power.
Id. at 885-86 (quotations, citations and brackets omitted). Compare id. with Morgenstern v. Town of Rye, 147 N.H. 558, 562 (2002) (“Generally speaking, a property owner has no right to the continued existence of any particular zoning classification of his property, because all property is held in subordination to the police power of the municipality.”), and Loundsbury v. City of Keene, 122 N.H. 1006,1009-10 (1982) (stating, in the context of an amortization ordinance provision, that the protections of Part I, Articles 2 and 12 of the State Constitution apply to nonconforming uses and holding that a past use of land may “create vested rights to a similar future use, so that a town may not unreasonably require the discontinuance of a nonconforming use. A provision requiring the discontinuance of a nonconforming use will be deemed unreasonable if no *782public purpose supports it or if the amortization period is inadequate.” (citations omitted)), and Metzger v. Town of Brentwood, 117 N.H. 497, 502 (1977) (“The police power and the right to private property must be considered together as interdependent, the one qualifying and limiting the other.” (quotation omitted)), overruled on other grounds by Boulders at Strafford v. Town of Strafford, 153 N.H. 633, 641 (2006).
Later, we applied the types of principles articulated in Grondin in a case involving an ordinance that regulated abandonment of nonconforming uses. See Dugas v. Town of Conway, 125 N.H. 175 (1984). In Dugas, the face of a sign was removed from the pole to which it had been affixed, but the pole was left standing for over a year. Id. at 178. During that year, the Town enacted an ordinance limiting the number of free-standing signs that could be placed in front of a business. Id. Despite the presence of other free-standing signs in front of the plaintiff’s place of business, he sought a permit to reinstall the face of his sign on the pole, arguing that the Town’s limitation on the number of free-standing signs that could stand in front of a business was inapplicable because his sign was a vested nonconforming use. Id. at 178-79. The Town denied the plaintiff’s application for the permit, relying upon another ordinance provision which provided, in part, “Any non-conforming sign the use of which has been discontinued for a period of one year or that has been damaged 100% shall not be reestablished, restored, or repaired unless it is made to comply with this ordinance.” Id. The plaintiff appealed.
The superior court held that the ordinance provision quoted above resulted in an unconstitutional taking. Id. at 179. The superior court, however, denied the plaintiff’s request for attorney’s fees because it did not find that the Town’s enforcement and subsequent defense of the ordinance were frivolous or in bad faith. Id. The plaintiff appealed, and we reversed. Id. at 183.
As in Grondin, our language in Dugas was broad. We held that a town’s power to regulate the use of buildings and land through the enactment of zoning ordinances is circumscribed by Part I, Articles 2 and 12 of the State Constitution, id. at 181-82, and we described the Town’s refusal to issue a permit for the sign as an allegation of interference “with the fundamental property rights of a plaintiff.” Id. at 180 (emphasis added). Therefore, we determined the plaintiff was entitled to attorney’s fees. Id. at 183.
Although, as the majority correctly observes, we were addressing takings claims in both Grondin and Dugas, both cases could reasonably be read to speak of effectuating a taking of property rights that are not only vested but also fundamental under our State Constitution. Moreover, in Dugas, we stated that the regulation at issue there, which is materially similar to the regulation at issue here, interfered with fundamental rights. *783Id.; see also id. at 182-83. If, under Dugas, such a regulation implicates fundamental property rights, then so too does the regulation in this appeal. And, if regulations interfere with fundamental rights, the rational basis standard generally is not applicable. See Akins v. Secretary of State, 154 N.H. 67, 71 (2006) (“[Generally, when governmental action impinges upon a fundamental right, such matters are entitled to review under strict judicial scrutiny.”).
Given such precedent, it is unclear whether we ought to “consistently appl[y] the rational basis test” in evaluating substantive due process challenges to local ordinances that regulate vested nonconforming uses without some explanation as to why we do so. See Dow v. Town of Effingham, 148 N.H. 121, 124 (2002). It would be more consistent with our general substantive due process jurisprudence to first explore the nature of the right allegedly infringed, and based upon that analysis, explain why we apply a particular level of scrutiny. This is especially true where, as here, the regulation at issue allegedly interferes with a right (or rights) we seem to have specifically held to be fundamental.
Exploring the nature of the right infringed could involve, for example: (1) clarifying our earlier case law by more narrowly and clearly defining the nature of the fundamental rights (vis-á-vis nonconforming uses) protected by Part I, Articles 2 and 12, cf. Robertson v. City and, County of Denver, 874 P.2d 325, 339-46 (Colo. 1994) (Vollack, J., concurring); (2) explaining how the police power circumscribes the fundamental rights at issue, cf. Asselin v. Town of Conway, 135 N.H. 576, 578 (1992) (explaining in context of equal protection challenge); or (3) adopting a heightened level of review, see, e.g., Casperson v. Town of Lyme, 139 N.H. 637, 645-46 (1997) (Brock, C.J., concurring specially) (suggesting that given an appropriate occasion, we should review our holding that substantive due process challenges to zoning ordinances are evaluated under the rational basis standard); Quirk v. Town of New Boston, 140 N.H. 124, 129 (1995) (refusing to reconsider the level of review that should be applied when ordinance provisions are challenged because the parties did not brief or raise the issue). Such an analysis would provide a stronger foundation to explain why we apply a particular level of scrutiny in any given case. In this appeal, however, the parties have not raised or briefed these issues; hence, resolution of them must be left for another day. See id.
II
Ordinance provisions like the one at issue in this appeal more appropriately lend themselves to a takings analysis than a substantive due process one. If a takings claim had been clearly raised in this case, Dugas *784may have been on point and perhaps even dispositive. Further, if a takings claim had been clearly asserted, a different result may have obtained.
A strict one-year “use-it-or-lose-it” ordinance provision is unduly rigid. A nonconforming use may not be repaired for over a year for any number of reasons, none of which suggest that it should be deemed abandoned. For example, a soldier may be deployed overseas for over a year and have no way of knowing that there has been property damage or that repairs need to be made; a family business may have difficulty in obtaining financing to rebuild; or some type of natural disaster or catastrophe could make rebuilding within a year impractical. To the extent an ordinance is read to contain a strict one-year “use-it-or-lose-it” provision, it would fail to account for such reasonable contingencies. Moreover, under our precedent, the ordinance likely would result in a taking. See, e.g., Dugas, 125 N.H. at 180-83. In light of the individual property rights involved, some courts have adopted a rule that accommodates those rights while at the same time accounting for a municipality’s interest in eliminating nonconforming uses. See City of Minot v. Fisher, 212 N.W.2d 837 (N.D. 1973); Ansley House v. City of Atlanta, 397 S.E.2d 419 (Ga. 1990).
In City of Minot, the North Dakota Supreme Court considered whether an ordinance dealing with abandonment of nonconforming uses was confiscatory and discussed three approaches to analyzing such provisions. The first approach is “that there must be shown an intent to abandon a nonconforming use before its resumption can be prohibited; this despite the presence of an ordinance containing a specified period of discontinuance designed to prevent resumption of a nonconforming use.” City of Minot, 212 N.W.2d at 839. The second approach is “that the inclusion of a discontinuance period in a zoning ordinance on nonconforming uses removes the necessity of proving intent to abandon such a use, and, therefore, passage of the required discontinuance period of time alone prevents the resumption of the nonconforming use.” Id. at 840. The third approach, which was the one ultimately adopted by the North Dakota Supreme Court, “presumes abandonment after the designated period of nonuse [as set forth in an ordinance] has passed, but avoids a due process challenge by not applying the presumption of abandonment in situations where the cessation of use was beyond the control of the property owner.” Id. at 841; see also Ansley House, 397 S.E.2d at 421 (adopting the presumption approach and describing it as the majority view).
The North Dakota Supreme Court’s reasoning is persuasive as to why the third approach would be not only the most practical, but also the most respectful of land ownership rights, at least as we have articulated them. See, e.g., Dugas, 125 N.H. at 181-83. Thus, if a takings claim had been *785clearly raised by the defendant, we could have followed the lead of the North Dakota Supreme Court in City of Minot and read Article VI, Section 2 of the Town of Eaton Zoning Ordinance as establishing a rebuttable presumption, which would have protected the rights that gave rise to the taking at issue in Dugas. By so doing, we would have been able to avoid concluding that the ordinance was confiscatory. See City of Minot, 212 N.W.2d at 841.
If the third approach were applied in the present case, Article VI, Section 2 of the Town of Eaton Zoning Ordinance would have created a presumption that Burns’ nonuse of her shed rendered it an abandoned nonconforming use. Then, the ZBA would have been required to permit Burns to attempt to overcome that presumption by offering facts or argument that demonstrated that the cessation of use was beyond her control. I concur in the result reached by the majority because I do not read its opinion as foreclosing the adoption of such an approach under more compelling facts where the takings issue is squarely raised.